DETAILED ACTION

	In response to the office action mailed 10/28/2021, the amendments were received 01/19/2022:
Claims 1, 2, 6, and 8-11 have been amended.
Claims 12-14 are new.
Claims 1-14 are pending.

Allowable Subject Matter
Claims 1-14 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1:
The best prior art, US 2015/0327825 (Suzuki), disclose an X-ray computed tomography (CT) apparatus comprising: 
an X-ray tube configured to radiate cone beam-shaped X-rays (16); 
an area detector configured to detect the X-rays having radiated from the X-ray tube and passed through a subject (18); 
a rotary frame supporting the X-ray tube and the area detector in such a manner that the X-ray tube and the area detector are rotatable about a rotational axis (12); 
generation circuitry configured to generate a reference image of the subject based on an output from the area detector that is given in response to radiation of the X-rays from a predetermined position around the rotational axis for a period required to perform on/off control of radiation of the X-rays ([0072]-[0073]); 
processing circuitry configured to set, based on the reference image, an imaging condition for use in scanning for the subject [0074]; and 
a controller configured to control the scanning based on the set imaging condition [0074].
The prior art, JP2002306468 (Moritake, English translation provided by applicant) disclose an X-ray computed tomography (CT) apparatus comprising: an X-ray tube configured to radiate cone beam-shaped 5X-rays ([0031]-[0033]); an area detector configured to detect the X-rays having radiated from the X-ray tube and passed through a subject ([0031]-[0033]); a rotary frame supporting the X-ray tube and the area 10detector in such a manner that the X-ray tube and the area detector are rotatable about a 
The prior art of record fail to teach the details of generation circuitry configured to generate a reference image of the subject based on an output from the area detector that is given in response to radiation, while the couch top and the rotary frame are stopped, of pulsed X-rays from a predetermined position around the rotational axis.  Since the prior art of record fail to teach the details above, nor is there any reason to modify or combine prior art elements absent applicant’s disclosure, the claim is deemed patentable over the prior art of record.  Claims 2-8 and 12-14 are allowed by virtue of their dependence.
Regarding claim 9:
The best prior art, US 2015/0327825 (Suzuki), disclose an X-ray CT apparatus comprising: 
an X-ray tube configured to radiate cone beam-shaped X-rays (16); 
an area detector configured to detect the X-rays having radiated from the X-ray tube and passed through a subject (18); 
a rotary frame supporting the X-ray tube and the area detector in such a manner that the X-ray tube and the area detector are rotatable about a rotational axis (12); 
generation circuitry configured to generate a reference image of the subject based on an output from the area detector that is given in response to radiation of the X-rays from a predetermined position around the rotational axis for a period required to perform on/off control of radiation of the X-rays ([0072]-[0073]); 
processing circuitry configured to set, based on the reference image, an imaging condition for use in scanning for the subject [0074]; and 
a controller configured to control the scanning based on the set imaging condition [0074].
The prior art, JP2002306468 (Moritake, English translation provided by applicant) disclose an X-ray CT apparatus comprising: 
an X-ray tube configured to radiate cone beam-shaped X-rays ([0031]-[0033]); 

a rotary frame supporting the X-ray tube and the area detector in such a manner that the X-ray tube and the area detector are rotatable about a rotational axis ([0031]-[0033]); 
generation circuitry configured to generate a reference image of the subject based on an output from the area detector that is given in response to radiation of the X-rays from a predetermined position around the rotational axis for a period required to perform on/off control of radiation of the X-rays ([0031]-[0033]); 
processing circuitry configured to set, based on the reference image, an imaging condition for use in scanning for the subject ([0031]-[0033]); and 
 and a controller configured to control the scanning based on the set imaging condition [0074].
The prior art of record fail to teach the details of generation circuitry configured to generate a reference image of the subject based on an output from the area detector that is given in response to radiation, while the couch top and the rotary frame are stopped, of pulsed X-rays from a predetermined position around the rotational axis.  Since the prior art of record fail to teach the details above, nor is there any reason to modify or combine prior art elements absent applicant’s disclosure, the claim is deemed patentable over the prior art of record.  
Regarding claim 10:
The best prior art, US 2015/0327825 (Suzuki), disclose an X-ray CT apparatus comprising: 
an X-ray tube configured to radiate cone beam-shaped X-rays (16); 
an area detector configured to detect the X-rays having radiated from the X-ray tube and passed through a subject (18); 
a rotary frame supporting the X-ray tube and the area detector in such a manner that the X-ray tube and the area detector are rotatable about a rotational axis (12); 
generation circuitry configured to generate a reference image of the subject based on an output from the area detector that is given in response to radiation of the X-rays from a predetermined position around the rotational axis for a period required to perform on/off control of radiation of the X-rays ([0072]-[0073]); 

a controller configured to control the scanning based on the set imaging condition [0074].
The prior art, JP2002306468 (Moritake, English translation provided by applicant) disclose an X-ray CT apparatus comprising: 
an X-ray tube configured to radiate cone beam-shaped X-rays ([0031]-[0033]); 
an area detector configured to detect the X-rays having radiated from the X-ray tube and passed through a subject ([0031]-[0033]); 
a rotary frame supporting the X-ray tube and the area detector in such a manner that the X-ray tube and the area detector are rotatable about a rotational axis ([0031]-[0033]); 
generation circuitry configured to generate a reference image of the subject based on an output from the area detector that is given in response to radiation of the X-rays from a predetermined position around the rotational axis for a period required to perform on/off control of radiation of the X-rays ([0072]-[0073]); 
processing circuitry configured to set, based on the reference image, an imaging condition for use in scanning for the subject [0074]; and 
a controller configured to control the scanning based on the set imaging condition [0074].
The prior art of record fail to teach the details of generation circuitry configured to generate a reference image of the subject based on an output from the area detector that is given in response to radiation, while the couch top and the rotary frame are stopped, of pulsed X-rays from a predetermined position around the rotational axis.  Since the prior art of record fail to teach the details above, nor is there any reason to modify or combine prior art elements absent applicant’s disclosure, the claim is deemed patentable over the prior art of record.  
Regarding claim 11:
The best prior art, US 2015/0327825 (Suzuki), disclose an imaging control method performed by an X-ray CT apparatus comprising an X-ray tube for radiating cone beam-shaped X-rays (16), an area detector for detecting the X-rays having radiated from the X-ray tube and passed through a subject (18), and a rotary frame supporting the X-ray tube and the area detector in such a manner that the X-ray tube and the area detector are rotatable about a rotational axis (12), the method comprising:
 initiating rotation of the rotary frame ([0072]-[0074]); 
generating a reference image of the subject based on an output from the area detector that is given in response to radiation of the X-rays from a predetermined position around the rotational axis during the rotation of the rotary frame for a period corresponding to one or more views ([0072]-[0074]); 
setting, based on the reference image, an imaging condition for use in scanning for the subject ([0072]-[0074]); and 
controlling the scanning based on the set imaging condition ([0072]-[0074]).
The prior art, JP2002306468 (Moritake, English translation provided by applicant) disclose an imaging control method performed by an X-ray CT apparatus comprising an X-ray tube for radiating cone beam-shaped X-rays (16), an area detector for detecting the X-rays having radiated from the X-ray tube and passed through a subject (18), and a rotary frame supporting the X-ray tube and the area detector in such a manner that the X-ray tube and the area detector are rotatable about a rotational axis (12), the method comprising:
 initiating rotation of the rotary frame ([0072]-[0074]); 
generating a reference image of the subject based on an output from the area detector that is given in response to radiation of the X-rays from a predetermined position around the rotational axis during the rotation of the rotary frame for a period corresponding to one or more views ([0072]-[0074]); 
setting, based on the reference image, an imaging condition for use in scanning for the subject ([0072]-[0074]); and 
controlling the scanning based on the set imaging condition ([0072]-[0074]).
The prior art of record fail to teach the details of generation circuitry configured to generate a reference image of the subject based on an output from the area detector that is given in response to radiation, while the couch top and the rotary frame are stopped, of pulsed X-rays from a predetermined position around the rotational axis.  Since the prior art of record fail to teach the details above, nor is there any reason to modify or combine prior art elements absent applicant’s disclosure, the claim is deemed patentable over the prior art of record.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANI FOX whose telephone number is (571)272-3513. The examiner can normally be reached M-F: 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Makiya can be reached on 571-272-2273. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.








Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DANI FOX/
Primary Examiner
Art Unit 2884



/DANI FOX/Primary Examiner, Art Unit 2884